I dissent.
Drew was an officer of the bank, and his voice was the voice of the bank. Having been a customer of the bank for many years, Sullivan knew Drew well and placed implicit confidence in him. Sullivan told Drew *Page 543 
he wanted a mortgage, but Drew told what the practice of the bank was in such cases and persuaded him thereby to take a bill of sale. That was not "legal advice," but banker's advice, and such as they give to customers daily. When wrong, banks should be held liable and responsible, the same as other concerns.